Citation Nr: 0709027	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-30 108	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to effective date prior to January 29, 1998, 
for the grant of service connection for a seizure disorder. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1972 
and from September 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
VA Regional Office (RO) in Montgomery, Alabama, which 
adjudicated the issues on appeal. 


FINDING OF FACT

The Board was recently notified by the RO that the veteran 
died.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 
38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


